•—■ Order directing defendant Marie Cordes to serve a bill of particulars modified by striking out items Nos. 1 and 2 of the particulars to be furnished and by inserting in item No. 3, after the word “ Sixteenth,” the words “and Seventeenth,” and as so modified affirmed, without costs; the particulars to be furnished within five days from service of a copy of the order herein. In our opinion, the plaintiff is only entitled to the particulars of the alleged usurious payment of $1,350 as set forth in the sixteenth and seventeenth paragraphs of the answer. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.